I concur with the majority's conclusion that appellants are not entitled to a writ of mandamus under Ohio law. It is understandable from the facts in this case that appellants believed that pursuing an administrative appeal would have encompassed a great deal of delay, inconvenience, and futility.
However, a writ of mandamus is not a substitute for an administrative appeal, even where the actions of administrative agencies or officers seem to be insolent, arbitrary or capricious.
Had appellants pursued appeals under Articles XIX and XXI of the township zoning code and R.C. 2506.01, the outcome of this case may very well have been different.